Case 7:18-cr-01488 Document 56 Filed in TXSD on 11/28/18 Page 1 of 2

U"i§@d S?S.?€j' "._fstrict _Cou,-z

UNITED sTAT Es DISTRICT CoURT SC‘~‘*-~@:r:g U::MXQS
soUTHERN DISTRICT oF TEXAS h _` y `“"
McALLEN DIvIsIoN f v . f; jt `ijitl

UNITED STATES OF AMERICA i>;a\-‘.‘

\.` ' ~W ~»
.1. bi¢.~z@y, c:m:<

v. Criminal No. l\/I~lS-l488-Sl~02

CONSUELO TERESITA ZAMARRIPA
also known as Consuelo Teresita Z'a-marz-i`pa
R¢*°' c f(’2

NOTICE OF PLEA AGREEMENT

CO‘JW>CODCO‘JCUJCO?

COMES NOW the United States of America, hereinafter referred to as "the Government,"
by and through its United States Attomey for the Soutliem District of Texas and its Assistant
United States Attorney assigned to this matter, and would respectfully show the Court that the

Government and the Defendant have entered into the following plea agreement

l. Defendant agrees:
a. to plead guilty to Count One of the Superseding Indictment; and
b. to waive any and all interest in the asset(s) listed in the Notice of Forfeiture

and to the judicial or administrative forfeiture of any and all firearms,
weapons, and ammunition, seized in connection with the case, including but
not limited to two thousand rounds of 7.62 X 39 mm caliber ammunition
Defendant agrees to waive any and all procedural notice requirements for
forfeiture

2. The Government will recommend:

a. that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3El.l(a)
if the defendant clearly demonstrates acceptance of responsibility and

b. that the remaining count of the Superseding lndictment be dismissed at the
time of sentencing

If the Defendant is not a citizen of the United States of America, a plea of guilty may result
in removal from the United States, denial of citizenship and denial of admission to the United
States in the future. lf the Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization

This document states the complete and only Plea Agreement between the United States of

America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes

Case 7:18-cr-01488 Document 56 Filed in TXSD on 11/28/18 Page 2 of 2

all prior understandings, if any, whether written or oral, and cannot be modified other than in
writing and signed by all parties or on the record in Court. No other promises or inducements
have been or will be made to the Defendant in connection with this case, nor have any promises
or threats been made in connection with this plea.
ACKNOWLEDGMENTS:
l have read this agreement and carefully reviewed every part of it with my attomey. If I
have difficulty understanding the English language, l have had a person fluent in the Spanish

language interpret this agreement to me.

Date: \\ ‘2€ i § l Defendant: g ;‘;!¢“é 2 ‘ZZi/Mgi?

l am the Defendant's counsel. l have carefully reviewed every part of this agreement with
the Defendant, I certify that this agreement has been translated to my client by a person fluent in
the Spanish language if my client is unable to read or has difficulty understanding the English

language

Date: \ 7» q cs §W

RYAN K. PATRICK
United States Attomey

David A. Lindenmuth
Assistant United States Attorney

For the United States of America:

APPROVED BY;

Q\\/L/

James H. Sturgis V

Assistant United ates ttorney in Charge

